DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 31 August 2018 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the EPO on 3 March 2016. It is noted, however, that applicant has not filed a certified copy of the EP 16382096.2 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 16, second line, insert the phrase “greater than 0 wt.% and” between the words “comprising” and “less”.
In claim 26, second line, replace “a linear low density” with “the linear low density”.
Authorization for this examiner’s amendment was given in an interview with Elias Sayre on 7 January 2021.

Allowable Subject Matter
Claims 16-34 are allowed.
the prior art does not reasonably suggest a film having the LLDPE composition of claim 16 having the recited properties. US 2019/0062540 teaches a LLDPE composition having the same CEF fraction as recited, but values of melt ratio and I10/I2 outside the recited ranges. US 2011/0039082 teaches a LLDPE film, including examples having the recited melt index and melt ratio. However, there is no suggestion in this document that such compositions would have the recited CEF fraction amount, nor is there any rationale to adjust to the recited CEF fraction while retaining the same melt index and melt ratio I10/I2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764